 



Exhibit 10.3
AURIGA LABORATORIES, INC.
2007 Stock Option Plan
NOTICE OF STOCK OPTION GRANT
Grantee:
You have been granted an option to purchase Common Stock (“Common Stock”) of
Auriga Laboratories, Inc. (the “Company”) as follows:

     
Board Approval Date:
   
 
   
Date of Grant:
   
 
   
Vesting Commencement Date:
   
 
   
Exercise Price Per Share:
   
 
   
Total Number of Shares Granted:
   
 
   
Type of Option:
  NON-STATUTORY STOCK OPTION
 
   
Term/Expiration Date:
  /2017
 
   
Vesting Schedule:
  The shares subject to the Option shall vest as follows: Twenty-five Percent
(25%) of the shares shall vest on the Vesting Commencement Date; so long as you
remain in Continuous Service with the Company, 1/24th of the total remaining
number of shares subject to the Option shall vest each month thereafter.
 
   
Termination Period:
  This Option may be exercised for three months after termination of employment
or consulting relationship except as set out in Sections 6 and 7 of the Stock
Option Agreement (but in no event later than the Expiration Date).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 2007 STOCK OPTION PLAN and the Stock Option
Agreement, both of which are attached and made a part of this document.

          GRANTEE   AURIGA LABORATORIES, INC.
 
       
 
  By:    
 
       
Signature
       
 
  Name:   Philip S. Pesin
 
       
 
       
 
       
Print Name
  Title:   Chief Executive Officer
 
       

 

 



--------------------------------------------------------------------------------



 



AURIGA LABORATORIES, INC.
2007 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
1. Grant of Option. Auriga Laboratories, Inc., a Delaware corporation (the
“Company”), hereby grants to GRANTEE (“Optionee”) an option (the “Option”) to
purchase a total number of shares of Common Stock (the “Shares”) set forth in
the Notice of Stock Option Grant, at the exercise price per share set forth in
the Notice of Stock Option Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the Auriga Laboratories, Inc. 2007 Stock Option
Plan (the “Plan”) adopted by the Company, which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option.
If designated an Incentive Stock Option, this Option is intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code.
2. Exercise of Option. This Option shall be exercisable during its Term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the provisions of Sections 7 and 8 of the Plan as follows:
(a) Right to Exercise.
(i) This Option may be exercised in whole or in part at any time after the Date
of Grant, as to Shares which have not yet vested under the vesting schedule
indicated on the Notice of Stock Option Grant; provided, however, that Optionee
shall execute as a condition to such exercise of this Option, the Early Exercise
Notice and Restricted Stock Purchase Agreement attached hereto as Exhibit A (the
“Early Exercise Agreement”). If Optionee chooses to exercise this Option solely
as to Shares which have vested under the vesting schedule indicated on the
Notice of Stock Option Grant, Optionee shall complete and execute the form of
Exercise Notice and Restricted Stock Purchase Agreement attached hereto as
Exhibit B (the “Exercise Agreement”). Notwithstanding the foregoing, the Company
may in its discretion prescribe or accept a different form of notice of exercise
and/or stock purchase agreement if such forms are otherwise consistent with this
Agreement, the Plan and then-applicable law.
(ii) This Option may not be exercised for a fraction of a share.
(iii) In the event of Optionee’s death, disability or other termination of
employment or consulting relationship, the exercisability of the Option is
governed by Sections 5, 6 and 7 below, subject to the limitation contained in
Section 2(a)(iv) below.
(iv) In no event may this Option be exercised after the Expiration Date of this
Option as set forth in the Notice of Stock Option Grant.
(b) Method of Exercise. This Option shall be exercisable by execution and
delivery of the Early Exercise Agreement or the Exercise Agreement, whichever is
applicable, or of any other written notice approved for such purpose by the
Company which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such shares of Common Stock as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. Subject to Section 2(c) below, the written notice shall be accompanied
by payment of the Exercise Price. This Option shall be deemed to be exercised
upon receipt by the Company of such written notice accompanied by the Exercise
Price.
No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares may then be listed. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to Optionee on the date on which the
Option is exercised with respect to such Shares.

 

 



--------------------------------------------------------------------------------



 



(c) Net Issue Exercise.
(i) In lieu of exercising this Option in the manner provided above in
Section 2(b), the Optionee may elect to receive shares equal to the value of
this Option (or the portion thereof being canceled) by surrender of this Option
at the principal office of the Company together with the Early Exercise
Agreement or Exercise Agreement, as the case may be, duly executed by such
Optionee, in which event the Company shall issue to holder a number of shares of
Common Stock computed using the following formula:
X =           Y (A — B)
          A

     
Where
  X = The number of shares of Common Stock to be issued to the Optionee.
 
   
 
  Y = The number of shares of Common Stock purchasable under this Option (at the
date of such calculation).
 
   
 
  A = The Fair Market Value of one share of Common Stock (at the date of such
calculation).
 
   
 
  B = The Purchase Price (as adjusted to the date of such calculation).

3. Method of Payment. Payment of the Exercise Price shall be by cash, check, or
any other form approved by the Company), or any other method permitted under the
Plan; provided however that the Administrator may refuse to allow Optionee to
tender a particular form of payment (other than cash or check) if, in the
Administrator’s sole discretion, acceptance of such form of consideration would
not be in the best interests of the Company at such time.
4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the shareholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations as promulgated by the
Federal Reserve Board. As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.
5. Termination of Relationship. In the event of termination of Optionee’s
Continuous Status as an Employee or Consultant, Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set forth in the Notice of
Stock Option Grant. To the extent that Optionee was not entitled to exercise
this Option at such Termination Date, or if Optionee does not exercise this
Option within the Termination Period, the Option shall terminate.
6. Disability of Optionee.
(a) Notwithstanding the provisions of Section 5 above, in the event of
termination of Optionee’s Continuous Status as an Employee or Consultant as a
result of his or her total and permanent disability (as defined in
Section 22(e)(3) of the Code), Optionee may, but only within twelve months from
the Termination Date (but in no event later than the Expiration Date set forth
in the Notice of Stock Option Grant and in Section 9 below), exercise this
Option to the extent he or she was entitled to exercise it at such Termination
Date. To the extent that Optionee was not entitled to exercise the Option on the
Termination Date, or if Optionee does not exercise such Option to the extent so
entitled within the time specified in this Section 6(a), the Option shall
terminate.
(b) Notwithstanding the provisions of Section 5 above, in the event of
termination of Optionee’s consulting relationship or Continuous Status as an
Employee as a result of a disability not constituting a total and permanent
disability (as set forth in Section 22(e)(3) of the Code), Optionee may, but
only within six months from the Termination Date (but in no event later than the
Expiration Date set forth in the Notice of Stock

 

2



--------------------------------------------------------------------------------



 



Option Grant and in Section 9 below), exercise the Option to the extent Optionee
was entitled to exercise it as of such Termination Date; provided, however, that
if this is an Incentive Stock Option and Optionee fails to exercise this
Incentive Stock Option within three months from the Termination Date, this
Option will cease to qualify as an Incentive Stock Option (as defined in
Section 422 of the Code) and Optionee will be treated for federal income tax
purposes as having received ordinary income at the time of such exercise in an
amount generally measured by the difference between the Exercise Price for the
Shares and the Fair Market Value of the Shares on the date of exercise. To the
extent that Optionee was not entitled to exercise the Option at the Termination
Date, or if Optionee does not exercise such Option to the extent so entitled
within the time specified in this Section 6(b), the Option shall terminate.
7. Death of Optionee. In the event of the death of Optionee (a) during the Term
of this Option and while an Employee or Consultant of the Company and having
been in Continuous Status as an Employee or Consultant since the date of grant
of the Option, or (b) within 30 days after Optionee’s Termination Date, the
Option may be exercised at any time within six months following the date of
death (but in no event later than the Expiration Date set forth in the Notice of
Stock Option Grant and in Section 9 below), by Optionee’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent of the right to exercise that had accrued at the Termination
Date.
8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
9. Term of Option. This Option may be exercised only within the Term set forth
in the Notice of Stock Option Grant, subject to the limitations set forth in
Section 6 of the Plan.
10. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of certain of the federal and state tax consequences of exercise of this
Option and disposition of the Shares under the laws in effect as of the Date of
Grant. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.
(a) Exercise of Incentive Stock Option. If this Option qualifies as an Incentive
Stock Option, there will be no regular federal or state income tax liability
upon the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Optionee to the alternative minimum tax in the year of exercise.
(b) Exercise of Nonstatutory Stock Option. If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal income tax liability and
a state income tax liability upon the exercise of the Option. Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price. If Optionee is a current or former
employee, the Company may be required to withhold from Optionee’s compensation
or collect from Optionee and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income at the time of exercise.
(c) Disposition of Shares. In the case of a Nonstatutory Stock Option, if Shares
are held for more than one year, any gain realized on disposition of the Shares
will be treated as long-term capital gain for federal and state income tax
purposes. In the case of an Incentive Stock Option, if Shares transferred
pursuant to the Option are held for more than one year after exercise and are
disposed of at least two years after the Date of Grant, any gain realized on
disposition of the Shares will also be treated as long-term capital gain for
federal and state income tax purposes. In either case, the long-term capital
gain will be taxed for federal income tax and alternative minimum tax purposes
at a maximum rate of 20% if the Shares are held more than one year after
exercise. If Shares purchased under an Incentive Stock Option are disposed of
within one year after exercise or within two years after the Date of Grant, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

 

3



--------------------------------------------------------------------------------



 



(d) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If the
Option granted to Optionee herein is an Incentive Stock Option, and if Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to the
Incentive Stock Option on or before the later of (i) the date two years after
the Date of Grant, or (ii) the date one year after the date of exercise,
Optionee shall immediately notify the Company in writing of such disposition.
Optionee acknowledges and agrees that he or she may be subject to income tax
withholding by the Company on the compensation income recognized by Optionee
from the early disposition by payment in cash or out of the current earnings
paid to Optionee.
11. Withholding Tax Obligations.
(a) General Withholding Obligations. As a condition to the exercise of Option
granted hereunder, Optionee shall make such arrangements as the Administrator
may require for the satisfaction of any federal, state, local or foreign
withholding tax obligations that may arise in connection with the exercise,
receipt or vesting of the Option. The Company shall not be required to issue any
Shares under the Plan until such obligations are satisfied. Optionee understands
that, upon exercising a Nonstatutory Stock Option, he or she will recognize
income for tax purposes in an amount equal to the excess of the then Fair Market
Value of the Shares over the Exercise Price. If Optionee is an employee, the
Company will be required to withhold from Optionee’s compensation, or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income. Additionally, Optionee may at some point
be required to satisfy tax withholding obligations with respect to the
disqualifying disposition of an Incentive Stock Option. Optionee shall satisfy
his or her tax withholding obligation arising upon the exercise of this Option
by one or some combination of the following methods: (i) by cash or check
payment, (ii) out of Optionee’s current compensation, (iii) if permitted by the
Administrator, in its discretion, by surrendering to the Company Shares which
(A) in the case of Shares previously acquired from the Company, have been owned
by Optionee for more than six months on the date of surrender, and (B) have a
Fair Market Value determined as of the applicable Tax Date (as defined in
Section 11(c) below) on the date of surrender equal to the amount required to be
withheld, or (iv) by electing to have the Company withhold from the Shares to be
issued upon exercise of the Option, or the Shares to be issued in connection
with the Stock Purchase Right, if any, that number of Shares having a Fair
Market Value determined as of the applicable Tax Date equal to the amount
required to be withheld.
(b) Stock Withholding to Satisfy Withholding Tax Obligations. In the event the
Administrator allows Optionee to satisfy his or her tax withholding obligations
as provided in Section 11(a)(iii) or (iv) above, such satisfaction must comply
with the requirements of this Section (11)(b) and all applicable laws. All
elections by Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:
(i) the election must be made on or prior to the applicable Tax Date (as defined
in Section 11(c) below);
(ii) once made, the election shall be irrevocable as to the particular Shares of
the Option as to which the election is made; and
(iii) all elections shall be subject to the consent or disapproval of the
Administrator.
In the event the election to have Shares withheld is made by Optionee and the
Tax Date is deferred under Section 83 of the Code because no election is filed
under Section 83(b) of the Code, Optionee shall receive the full number of
Shares with respect to which the Option is exercised but Optionee shall be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.
(c) Definitions. For purposes of this Section 11, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined under the Applicable Laws (the “Tax Date”).

 

4



--------------------------------------------------------------------------------



 



12. Market Standoff Agreement. In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such underwritten offering of the Company’s securities, Optionee agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company (other than those included
in the registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters at the time of the
Company’s initial public offering.
[Signature Page Follows]

 

5



--------------------------------------------------------------------------------



 



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

              AURIGA LABORATORIES, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:   Philip S. Pesin
 
       
 
       
 
  Title:   Chief Executive Officer
 
       

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option.

     
Dated:
   
 
   
 
  Signature-

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
AURIGA LABORATORIES, INC.
2007 Stock Option Plan
EARLY EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
This Agreement (“Agreement”) is made as of  _____  , by and between Auriga
Laboratories, Inc., a Delaware corporation (the “Company”), and  _____ 
(“Purchaser”). To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the 2007 Stock
Option Plan.
1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase  _____  shares of the
Common Stock (the “Shares”) of the Company under and pursuant to the Company’s
2007 Stock Option Plan (the “Plan”) and the Stock Option Agreement dated  _____ 
(the “Option Agreement”). Of these Shares, Purchaser has elected to purchase
 _____  of those Shares which have become vested as of the date hereof under the
Vesting Schedule set forth in the Notice of Stock Option Grant (the “Vested
Shares”) and  _____  Shares which have not yet vested under such Vesting
Schedule (the “Unvested Shares”). The purchase price for the Shares shall be
$  per Share for a total purchase price of $  _____  , which amount shall be
paid for by a check in the amount of $  _____  . The term “Shares” refers to the
purchased Shares and all securities received in replacement of the Shares or as
stock dividends or splits, all securities received in replacement of the Shares
in a recapitalization, merger, reorganization, exchange or the like, and all
new, substituted or additional securities or other properties to which Purchaser
is entitled by reason of Purchaser’s ownership of the Shares.
2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 2(b) of the Option Agreement. On such date, the Company will deliver
to Purchaser a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name) against payment of the purchase
price therefor by Purchaser by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Purchaser, (c) delivery of
shares of the Common Stock of the Company in accordance with Section 3 of the
Option Agreement, or (d) a combination of the foregoing.
3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares while the Shares are subject to the
Company’s Repurchase Option (as defined below). After any Shares have been
released from such Repurchase Option, Purchaser shall not assign, encumber or
dispose of any interest in such Shares except in compliance with the provisions
below and applicable securities laws.
(a) Repurchase Option.
(i) In the event of the voluntary or involuntary termination of Purchaser’s
employment or consulting relationship with the Company for any reason (including
death or disability), with or without cause, the Company shall upon the date of
such termination (the “Termination Date”) have an irrevocable, exclusive option
(the “Repurchase Option”) for a period of 90 days from such date to repurchase
all or any portion of the Shares held by Purchaser as of the Termination Date
which have not yet been released from the Company’s Repurchase Option at the
original purchase price per Share specified in Section 1 (adjusted for any stock
splits, stock dividends and the like).
(ii) Unless the Company notifies Purchaser within 90 days from the date of
termination of Purchaser’s employment or consulting relationship that it does
not intend to exercise its Repurchase Option with respect to some or all of the
Shares, the Repurchase Option shall be deemed automatically exercised by the
Company as of the 90th day following such termination, provided that the Company
may notify Purchaser that it is exercising its Repurchase Option as of a date
prior to such 90th day. Unless Purchaser is otherwise notified by the

 

A-1



--------------------------------------------------------------------------------



 



Company pursuant to the preceding sentence that the Company does not intend to
exercise its Repurchase Option as to some or all of the Shares to which it
applies at the time of termination, execution of this Agreement by Purchaser
constitutes written notice to Purchaser of the Company’s intention to exercise
its Repurchase Option with respect to all Shares to which such Repurchase Option
applies. The Company, at its choice, may satisfy its payment obligation to
Purchaser with respect to exercise of the Repurchase Option by either
(A) delivering a check to Purchaser in the amount of the purchase price for the
Shares being repurchased, or (B) in the event Purchaser is indebted to the
Company, canceling an amount of such indebtedness equal to the purchase price
for the Shares being repurchased, or (C) by a combination of (A) and (B) so that
the combined payment and cancellation of indebtedness equals such purchase
price. In the event of any deemed automatic exercise of the Repurchase Option
pursuant to this Section 3(a)(ii) in which Purchaser is indebted to the Company,
such indebtedness equal to the purchase price of the Shares being repurchased
shall be deemed automatically canceled as of the 90th day following termination
of Purchaser’s employment or consulting relationship unless the Company
otherwise satisfies its payment obligations. As a result of any repurchase of
Shares pursuant to this Section 3(a), the Company shall become the legal and
beneficial owner of the Shares being repurchased and shall have all rights and
interest therein or related thereto, and the Company shall have the right to
transfer to its own name the number of Shares being repurchased by the Company,
without further action by Purchaser.
(iii) One hundred percent (100%) of the Shares shall initially be subject to the
Repurchase Option. The Unvested Shares shall be released from the Repurchase
Option in accordance with the Vesting Schedule set forth in the Notice of Stock
Option Grant until all Shares are released from the Repurchase Option.
Fractional shares shall be rounded to the nearest whole share.
(b) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(b) (the “Right of First Refusal”).
(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).
(ii) Exercise of Right of First Refusal. At any time within 30 days after
receipt of the Notice, the Company and/or its assignee(s) may, by giving written
notice to the Holder, elect to purchase all, but not less than all, of the
Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection
(iii) below.
(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(b) shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non-cash consideration shall be determined by the
Board of Directors of the Company in good faith.
(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), by net exercise pursuant to
Section 2(c) of the Option Agreement, or by any combination thereof within
30 days after receipt of the Notice or in the manner and at the times set forth
in the Notice.
(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(b), then the Holder may
sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within 60 days after the date of the Notice and provided further
that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall

 

A-2



--------------------------------------------------------------------------------



 



continue to apply to the Shares in the hands of such Proposed Transferee. If the
Shares described in the Notice are not transferred to the Proposed Transferee
within such period, or if the Holder proposes to change the price or other terms
to make them more favorable to the Proposed Transferee, a new Notice shall be
given to the Company, and the Company and/or its assignees shall again be
offered the Right of First Refusal before any Shares held by the Holder may be
sold or otherwise transferred.
(vi) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(b) notwithstanding, the transfer of any or all of the Shares
during Purchaser’s lifetime or on Purchaser’s death by will or intestacy to
Purchaser’s Immediate Family (as defined below) or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this
Section 3(b). “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister. In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section, and there shall be no further
transfer of such Shares except in accordance with the terms of this Section 3.
(c) Involuntary Transfer.
(i) Company’s Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including divorce or death, but excluding, in the
event of death, a transfer to Immediate Family as set forth in Section 3(b)(vi)
above) of all or a portion of the Shares by the record holder thereof, the
Company shall have the right to purchase all of the Shares transferred at the
greater of the purchase price paid by Purchaser pursuant to this Agreement or
the Fair Market Value of the Shares on the date of transfer. Upon such a
transfer, the person acquiring the Shares shall promptly notify the Secretary of
the Company of such transfer. The right to purchase such Shares shall be
provided to the Company for a period of 30 days following receipt by the Company
of written notice by the person acquiring the Shares.
(ii) Price for Involuntary Transfer. With respect to any stock to be transferred
pursuant to Section 3(c)(i), the price per Share shall be a price set by the
Board of Directors of the Company that will reflect the current value of the
stock in terms of present earnings and future prospects of the Company. The
Company shall notify Purchaser or his or her executor of the price so determined
within 30 days after receipt by it of written notice of the transfer or proposed
transfer of Shares. However, if the Purchaser does not agree with the valuation
as determined by the Board of Directors of the Company, the Purchaser shall be
entitled to have the valuation determined by an independent appraiser to be
mutually agreed upon by the Company and the Purchaser and whose fees shall be
borne equally by the Company and the Purchaser.
(d) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any shareholder or shareholders of the
Company or other persons or organizations.
(e) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Repurchase
Option. In the event of any purchase by the Company hereunder where the Shares
or interest are held by a transferee, the transferee shall be obligated, if
requested by the Company, to transfer the Shares or interest to the Purchaser
for consideration equal to the amount to be paid by the Company hereunder. In
the event the Repurchase Option is deemed exercised by the Company pursuant to
Section 3(a)(ii) hereof, the Company may deem any transferee to have transferred
the Shares or interest to Purchaser prior to their purchase by the Company, and
payment of the purchase price by the Company to such transferee shall be deemed
to satisfy Purchaser’s obligation to pay such transferee for such Shares or
interest, and also to satisfy the Company’s obligation to pay Purchaser for such
Shares or interest. Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.
(f) Termination of Rights. The Right of First Refusal and the Company’s right to
repurchase the Shares in the event of an involuntary transfer pursuant to
Section 3(c) above shall terminate upon the listing of Common Stock of the
Company on a national exchange.

 

A-3



--------------------------------------------------------------------------------



 



(g) Market Standoff Agreement. In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such underwritten offering of the Company’s securities, Purchaser
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company (other than
those included in the registration) without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time (not
to exceed 180 days) from the effective date of such registration as may be
requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the Company’s initial public offering.
4. Escrow of Unvested Shares. For purposes of facilitating the enforcement of
the provisions of Section 3 above, Purchaser agrees, immediately upon receipt of
the certificate(s) for the Shares subject to the Repurchase Option, to deliver
such certificate(s), together with an Assignment Separate from Certificate in
the form attached to this Agreement as Attachment A executed by Purchaser and by
Purchaser’s spouse (if required for transfer), in blank, to the Secretary of the
Company, or the Secretary’s designee, to hold such certificate(s) and Assignment
Separate from Certificate in escrow and to take all such actions and to
effectuate all such transfers and/or releases as are in accordance with the
terms of this Agreement. Purchaser hereby acknowledges that the Secretary of the
Company, or the Secretary’s designee, is so appointed as the escrow holder with
the foregoing authorities as a material inducement to make this Agreement and
that said appointment is coupled with an interest and is accordingly
irrevocable. Purchaser agrees that said escrow holder shall not be liable to any
party hereof (or to any other party). The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder pursuant to the terms of this Agreement.
5. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:
(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for his or her own account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act. Purchaser does not have any present intention to transfer
the Shares to any other person or entity.
(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.
(c) Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. Purchaser acknowledges that the Company has no obligation to register
or qualify the Shares for resale. Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
(d) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.
6. Restrictive Legends and Stop-Transfer Orders.
(a) Legends. The certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by applicable state and
federal corporate and securities laws):

 

A-4



--------------------------------------------------------------------------------



 



(i) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
(ii) THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
(d) Removal of Legend. When all of the following events have occurred, the
Shares then held by Purchaser will no longer be subject to the legend referred
to in Section 6(a)(ii): (i) the termination of the Right of First Refusal;
(ii) the expiration or termination of the market standoff provisions of Section
3(g) (and of any agreement entered pursuant to Section 3(g)); and (iii) the
expiration or exercise in full of the Repurchase Option. After such time, and
upon Purchaser’s request, a new certificate or certificates representing the
Shares not repurchased shall be issued without the legend referred to in
Section 6(a)(ii), and delivered to Purchaser.
7. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser’s employment or consulting relationship, for any
reason, with or without cause.
8. Section 83(b) Election. Purchaser understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
for a Nonstatutory Stock Option and as alternative minimum taxable income for an
Incentive Stock Option the difference between the amount paid for the Shares and
the Fair Market Value of the Shares as of the date any restrictions on the
Shares lapse. In this context, “restriction” means the right of the Company to
buy back the Shares pursuant to the Repurchase Option set forth in Section 3(a)
of this Agreement. Purchaser understands that Purchaser may elect to be taxed at
the time the Shares are purchased, rather than when and as the Repurchase Option
expires, by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within 30 days from the date of purchase.
Even if the Fair Market Value of the Shares at the time of the execution of this
Agreement equals the amount paid for the Shares, the election must be made to
avoid income and alternative minimum tax treatment under Section 83(a) in the
future. Purchaser understands that failure to file such an election in a timely
manner may result in adverse tax consequences for Purchaser. Purchaser further
understands that an additional copy of such election form should be filed with
his or her federal income tax return for the calendar year in which the date of
this Agreement falls. Purchaser acknowledges that the foregoing is only a
summary of the effect of United States federal income taxation with respect to
purchase of the Shares hereunder, and does not purport to be complete. Purchaser
further acknowledges that the Company has directed Purchaser to seek independent
advice regarding the applicable provisions of the Code, the income tax laws of
any municipality, state or foreign country in which Purchaser may reside, and
the tax consequences of Purchaser’s death.
Purchaser agrees that he or she will execute and deliver to the Company with
this executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”) attached hereto as
Attachment B. Purchaser further agrees that he or she will execute and submit
with the Acknowledgment a copy of the 83(b) Election attached hereto as
Attachment C (for tax purposes in connection with the early exercise of an
option) if Purchaser has indicated in the Acknowledgment his or her decision to
make such an election.

 

A-5



--------------------------------------------------------------------------------



 



9. Miscellaneous.
(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Georgia,
without giving effect to principles of conflicts of law.
(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.
(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(d) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address as set forth below or as subsequently modified
by written notice.
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.
(h) Georgia Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF GEORGIA, OR ANY OTHER STATE, AND THE ISSUANCE OF
THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.
(i) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE DEPARTMENT OF
CORPORATIONS OF THE STATE OF CALIFORNIA, OR ANY OTHER STATE, AND THE ISSUANCE OF
THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.
[Signature Page Follows]

 

A-6



--------------------------------------------------------------------------------



 



The parties have executed this Agreement as of the date first set forth above.

              COMPANY:
 
            AURIGA LABORATORIES, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Address:   2029 Century Park East, Suite 1130
 
      Los Angeles, CA 90067
 
            PURCHASER:
 
                  Signature
 
                  Print Name
 
                  Address
 
                  Address

 

A-7



--------------------------------------------------------------------------------



 



ATTACHMENT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Early Exercise Notice and
Restricted Stock Purchase Agreement between the undersigned (“Purchaser”) and
Auriga Laboratories, Inc. (the “Company”) dated  _____  ,  _____  (the
“Agreement”), Purchaser hereby sells, assigns and transfers unto the Company
 _____  (  _____  ) shares of the Common Stock of the Company, standing in
Purchaser’s name on the books of the Company and represented by Certificate No.
 _____  , and does hereby irrevocably constitute and appoint  _____  to transfer
said stock on the books of the Company with full power of substitution in the
premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND
THE ATTACHMENTS THERETO.
Dated:                                         

     
 
  Signature:
 
   
 
   
 
  Signature
 
   
 
   
 
  Print Name

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its Repurchase
Option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 

A-A-1



--------------------------------------------------------------------------------



 



ATTACHMENT B
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION
The undersigned (which term includes the undersigned’s spouse), a purchaser of
 _____  shares of Common Stock of Auriga Laboratories, Inc., a Delaware
corporation (the “Company”) by exercise of an option (the “Option”) granted
pursuant to the Company’s 2007 Stock Option Plan (the “Plan”), hereby states as
follows:
1. The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
option agreement pursuant to which the Option was granted.
2. The undersigned either [check and complete as applicable]:

         
(a)
                         has consulted, and has been fully advised by, the
undersigned’s own tax advisor,  _____  , whose business address is  _____  ,
regarding the federal, state and local tax consequences of purchasing shares
under the Plan, and particularly regarding the advisability of making elections
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) and pursuant to the corresponding provisions, if any, of applicable
state law; or
 
       
(b)
                         has knowingly chosen not to consult such a tax advisor.

3. The undersigned hereby states that the undersigned has decided [check as
applicable]:

         
(a)
                         to make an election pursuant to Section 83(b) of the
Code, and is submitting to the Company, together with the undersigned’s executed
Early Exercise Notice and Restricted Stock Purchase Agreement, an executed form
entitled “Election Under Section 83(b) of the Internal Revenue Code of 1986;” or
 
       
(b)
                         not to make an election pursuant to Section 83(b) of
the Code.

4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

         
Date:
       
 
       
 
      Signature

 

A-B-1



--------------------------------------------------------------------------------



 



ATTACHMENT C
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer’s
receipt of the property described below:
1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

         
NAME OF TAXPAYER:
       
 
       

         
ADDRESS:
       
 
       
 
       
 
       

         
IDENTIFICATION NO. OF TAXPAYER:
       
 
       

         
TAXABLE YEAR:
       
 
       

2. The property with respect to which the election is made is described as
follows:
 _____  shares of the Common Stock of Auriga Laboratories, Inc., a Delaware
corporation (the “Company”).
3. The date on which the property was transferred is: ____________________
4. The property is subject to the following restrictions:
Repurchase option at cost in favor of the Company upon termination of taxpayer’s
employment or consulting relationship.
5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $____________________
The amount (if any) paid for such property: $____________________
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
       
 
       
 
      Signature

 

A-C-1



--------------------------------------------------------------------------------



 



RECEIPT AND CONSENT
The undersigned hereby acknowledges receipt of a photocopy of Certificate No.
 _____  for  _____  shares of Common Stock of Auriga Laboratories, Inc. (the
“Company”).
The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Early Exercise
Notice and Restricted Stock Purchase Agreement Purchaser has previously entered
into with the Company. As escrow holder, the Secretary of the Company, or his or
her designee, holds the original of the aforementioned certificate issued in the
undersigned’s name.

         
Dated:
       
 
       
 
      Name:

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AURIGA LABORATORIES, INC.
2007 Stock Option Plan
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
This Agreement (“Agreement”) is made as of  _____  , by and between Auriga
Laboratories, Inc., a Delaware corporation (the “Company”), and  _____ 
(“Purchaser”). To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the 2007 Stock
Option Plan.
1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase  _____  shares of the
Common Stock (the “Shares”) of the Company under and pursuant to the Company’s
2007 Stock Option Plan (the “Plan”) and the Stock Option Agreement dated  _____ 
, (the “Option Agreement”). The purchase price for the Shares shall be $  per
Share for a total purchase price of $  _____  . The term “Shares” refers to the
purchased Shares and all securities received in replacement of the Shares or as
stock dividends or splits, all securities received in replacement of the Shares
in a recapitalization, merger, reorganization, exchange or the like, and all
new, substituted or additional securities or other properties to which Purchaser
is entitled by reason of Purchaser’s ownership of the Shares.
2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 2(b) of the Option Agreement. On such date, the Company will deliver
to Purchaser a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name) against payment of the purchase
price therefor by Purchaser by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Purchaser, (c) delivery of
shares of the Common Stock of the Company in accordance with Section 3 of the
Option Agreement, or (d) a combination of the foregoing.
3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
below and applicable securities laws.
(a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).
(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).
(ii) Exercise of Right of First Refusal. At any time within 30 days after
receipt of the Notice, the Company and/or its assignee(s) may, by giving written
notice to the Holder, elect to purchase all, but not less than all, of the
Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection
(iii) below.
(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(a) shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non-cash consideration shall be determined by the
Board of Directors of the Company in good faith.

 

B-1



--------------------------------------------------------------------------------



 



(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), by net exercise pursuant to
Section 2(c) of the Option Agreement, or by any combination thereof within
30 days after receipt of the Notice or in the manner and at the times set forth
in the Notice.
(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(a), then the Holder may
sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within 60 days after the date of the Notice and provided further
that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
(vi) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(a) notwithstanding, the transfer of any or all of the Shares
during Purchaser’s lifetime or on Purchaser’s death by will or intestacy to
Purchaser’s Immediate Family (as defined below) or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this
Section 3(a). “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister. In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section, and there shall be no further
transfer of such Shares except in accordance with the terms of this Section 3.
(b) Involuntary Transfer.
(i) Company’s Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including divorce or death, but excluding, in the
event of death, a transfer to Immediate Family as set forth in Section 3(a)(vi)
above) of all or a portion of the Shares by the record holder thereof, the
Company shall have the right to purchase all of the Shares transferred at the
greater of the purchase price paid by Purchaser pursuant to this Agreement or
the Fair Market Value of the Shares on the date of transfer. Upon such a
transfer, the person acquiring the Shares shall promptly notify the Secretary of
the Company of such transfer. The right to purchase such Shares shall be
provided to the Company for a period of 30 days following receipt by the Company
of written notice by the person acquiring the Shares.
(ii) Price for Involuntary Transfer. With respect to any stock to be transferred
pursuant to Section 3(b)(i), the price per Share shall be a price set by the
Board of Directors of the Company that will reflect the current value of the
stock in terms of present earnings and future prospects of the Company. The
Company shall notify Purchaser or his or her executor of the price so determined
within 30 days after receipt by it of written notice of the transfer or proposed
transfer of Shares. However, if the Purchaser does not agree with the valuation
as determined by the Board of Directors of the Company, the Purchaser shall be
entitled to have the valuation determined by an independent appraiser to be
mutually agreed upon by the Company and the Purchaser and whose fees shall be
borne equally by the Company and the Purchaser.
(c) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any shareholder or shareholders of the
Company or other persons or organizations.
(d) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement. Any sale or transfer of the Shares shall be void
unless the provisions of this Agreement are satisfied.

 

B-2



--------------------------------------------------------------------------------



 



(e) Termination of Rights. The Right of First Refusal and the Company’s right to
repurchase the Shares in the event of an involuntary transfer pursuant to
Section 3(b) above shall terminate upon the listing of Common Stock of the
Company on a national exchange.
(f) Market Standoff Agreement. In connection with the initial public offering of
the Company’s securities and upon request of the Company or the underwriters
managing such underwritten offering of the Company’s securities, Purchaser
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company (other than
those included in the registration) without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time (not
to exceed 180 days) from the effective date of such registration as may be
requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the Company’s initial public offering.
4. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:
(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing the
Shares for investment for his or her own account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act.
(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.
(c) Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. Purchaser acknowledges that the Company has no obligation to register
or qualify the Shares for resale. Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
(d) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.
5. Restrictive Legends and Stop-Transfer Orders.
(a) Legends. The certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by applicable state and
federal corporate and securities laws):
(i) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
(ii) THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

B-3



--------------------------------------------------------------------------------



 



(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.
(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
(d) Removal of Legend. When all of the following events have occurred, the
Shares then held by Purchaser will no longer be subject to the legend referred
to in Section 5(a)(ii): (i) the termination of the Right of First Refusal; and
(ii) the expiration or termination of the market standoff provisions of Section
3(f) (and of any agreement entered pursuant to Section 3(f)). After such time,
and upon Purchaser’s request, a new certificate or certificates representing the
Shares not repurchased shall be issued without the legend referred to in
Section 5(a)(ii), and delivered to Purchaser.
6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser’s employment or consulting relationship, for any
reason, with or without cause.
7. Miscellaneous.
(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Georgia,
without giving effect to principles of conflicts of law.
(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.
(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(d) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address as set forth below or as subsequently modified
by written notice.
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

 

B-4



--------------------------------------------------------------------------------



 



(h) Georgia Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF GEORGIA, OR ANY OTHER STATE, AND THE ISSUANCE OF
THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.
(i) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE DEPARTMENT OF
CORPORATIONS OF THE STATE OF CALIFORNIA, OR ANY OTHER STATE, AND THE ISSUANCE OF
THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATION. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.
[Signature Page Follows]

 

B-5



--------------------------------------------------------------------------------



 



The parties have executed this Agreement as of the date first set forth above.

              COMPANY:
 
            AURIGA LABORATORIES, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Address:   2029 Century Park East, Suite 1130
 
      Los Angeles, CA 90067
 
            PURCHASER:
 
                  Signature
 
                  Print Name
 
                  Address
 
                  Address

 

B-6



--------------------------------------------------------------------------------



 



RECEIPT
Auriga Laboratories, Inc. (the “Company”) hereby acknowledges receipt of (check
as applicable):

     
                    
  A check in the amount of $  _________ 
 
   
                    
  The cancellation of indebtedness in the amount of $  _________ 
 
   
                    
   _________  shares of (or cancellation of the right to exercise) the Company’s
Common Stock with a fair market value of $  _________ 

given by  _______________  as consideration for Certificate No.  _________  for
 _______________  shares of Common Stock of the Company.
Dated:                                         

            AURIGA LABORATORIES, INC.
      By:           Name:           Title:        

 

 